— Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York City Transit Authority, dated December 30, 1987, which, after a hearing, found the petitioner guilty of failing to obey a lawful order and imposed a one-day suspension.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
The petitioner has been employed by the respondent New York City Transit Authority since January of 1984. On or about June 16, 1987, the petitioner was served with two specific charges by the respondent alleging misconduct and incompetence in connection with his employment. The Hearing Officer recommended a finding of guilty with respect to the second charge, that he failed to report to a medical clinic on May 19, 1987, as directed.
In this proceeding, the only issue raised by the petitioner is the sufficiency of the evidence supporting the guilty determination with regard to the second charge.
In determining whether there is substantial evidence to support an administrative agency’s determination, the reviewing court must review the whole record to determine whether the agency’s action was rational (see, Matter of Pell v Board of *570Educ., 34 NY2d 222, 231; see also, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). The question is not whether the record would convince the reviewing court of the facts found, but whether on the record a reasonable person might have made the findings and conclusions made by the administrative agency (see, Matter of Collins v Codd, 38 NY2d 269). An agency’s determination of a question of fact, if supported by substantial evidence on the record as a whole, is beyond further judicial review even though there is evidence in the record to support a contrary conclusion (see, Matter of Rivera [State Line Delivery Serv. — Roberts], 69 NY2d 679). "The courts may not weigh the evidence or reject the choice made by the [agency] where the evidence is conflicting and room for choice exists” (see, Matter of Stork Rest. v Boland, 282 NY 256, 267).
We find that there was substantial evidence in the record to support the Hearing Officer’s finding of fact that the petitioner failed to report to a medical clinic on May 19, 1987, as directed. The testimony of Police Administrative Aide Lewis and the documentary evidence support the determination that the petitioner’s guilt of the second charge was established. Thompson, J. P., Rubin and Spatt, JJ., concur.